


Exhibit 10.1


THE HAIN CELESTIAL GROUP, INC.
AMENDED AND RESTATED
2002 LONG TERM INCENTIVE AND STOCK AWARD PLAN
 
1. Purposes.
 
The purposes of the Amended and Restated 2002 Long Term Incentive and Stock
Award Plan are to advance the interests of The Hain Celestial Group, Inc. and
its stockholders by providing a means to attract, retain, and motivate
employees, consultants and directors of the Company upon whose judgment,
initiative and efforts the continued success, growth and development of the
Company is dependent.
 
2. Definitions.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a) “Affiliate” means any entity other than the Company and its Subsidiaries
that is designated by the Board or the Committee as a participating employer
under the Plan; provided, however, that the Company directly or indirectly owns
at least 50% of the combined voting power of all classes of stock of such entity
or at least 50% of the ownership interests in such entity.
 
(b) “Award” means any Option, SAR, Restricted Share, RSU, Performance Share,
Performance Unit, Dividend Equivalent, or Other Share-Based Award granted to an
Eligible Person under the Plan.
 
(c) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.
 
(d) “Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.
 
(e) “Board” means the Board of Directors of the Company.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.
 
(g) “Committee” means the Compensation Committee of the Board, or such other
Board committee (which may include the entire Board) as may be designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist of two or more directors of
the Company, each of whom is a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, to the extent applicable, and each of whom is
an “outside director” within the meaning of Section 162(m) of the Code, to the
extent applicable; provided, further, that the mere fact that the Committee
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan.
 
(h) “Company” means The Hain Celestial Group, Inc., a corporation organized
under the laws of Delaware, or any successor corporation.
 
(i) “Director” means a member of the Board who is not an employee of the
Company, a Subsidiary or an Affiliate.
 
(j) “Dividend Equivalent” means a right, granted under Section 5(g), to receive
cash, Shares, or other property equal in value to dividends paid with respect to
a specified number of Shares. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis.
 
(k) “Eligible Person” means (i) an employee of the Company, a Subsidiary or an
Affiliate, including any director who is an employee, (ii) a consultant to the
Company or (iii) a Director.
 
(1) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.
 
(m) “Fair Market Value” means, with respect to Shares or other property, the
fair market value of such Shares or other property determined by such methods or
procedures as shall be established from time to time by the Granting Authority.
If the Shares are listed on any established stock exchange or a national market
system, the Fair Market Value of Shares shall mean the closing price on the date
of the grant (or, if the Shares were not traded on that day, the next preceding
day that the Shares are traded) on the principal exchange or market system on
which the Shares are traded, as such prices are officially quoted on such
exchange.




--------------------------------------------------------------------------------




 
(n) “Granting Authority” means the Independent Members or the Committee that
grants an Award as specified in Section 3, or each of them as required by the
context.
 
(o) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
 
(p) “Independent Members” means each Director, but no less than two, who is a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and each of whom is an “outside director” within the meaning of Section 162(m)
of the Code; provided that the mere fact that the Independent Members shall fail
to qualify under either of the foregoing requirements shall not invalidate any
Award made by the Independent Members which Award is otherwise validly made
under the Plan.
 
(q) “NQSO” means any Option that is not an ISO.
 
(r) “Option” means a right, granted under Section 5(b), to purchase Shares.
 
(s) “Other Share-Based Award” means a right, granted under Section 5(h), that
relates to or is valued by reference to Shares.
 
(t) “Participant” means an Eligible Person who has been granted an Award under
the Plan.
 
(u) “Performance Share” means a performance share granted under Section 5(f).
 
(v) “Performance Unit” means a performance unit granted under Section 5(f).
 
(w) “Plan” means this Amended and Restated 2002 Long Term Incentive and Stock
Award Plan.
 
(x) “Restricted Shares” means an Award of Shares under Section 5(d) that may be
subject to certain restrictions and to a risk of forfeiture.
 
(y) “Restricted Share Unit” or “RSU” means a right, granted under Section 5(e),
to receive Shares or cash at the end of a specified deferral period.
 
(z) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.
 
(aa) “SAR” or “Share Appreciation Right” means the right, granted under
Section 5(c), to be paid an amount measured by the difference between the
exercise price of the right and the Fair Market Value of Shares on the date of
exercise of the right, with payment to be made in cash, Shares, or property as
specified in the Award or determined by the Committee.
 
(bb) “Shares” means common stock, $.01 par value per share, of the Company.
 
(cc) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns shares possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.
 
3. Administration.
 
(a) Granting Authority. The Independent Members shall have the authority to make
grants of Awards under the Plan, provided that the Committee shall have
authority to make grants of Awards under the Plan on a quarterly basis to
Eligible Persons newly hired or retained since the most recent grants awarded by
the Independent Members. Each Granting Authority shall have full and final
authority to take the following actions with respect to the Awards granted by
it, in each case subject to and consistent with the provisions of the Plan:
 
(i) to select Eligible Persons to whom Awards may be granted;
 
(ii) to designate Affiliates;
 
(iii) to determine the type or types of Awards to be granted to each Eligible
Person;
 
(iv) to determine the type and number of Awards to be granted, the number of
Shares to which an Award may relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price, or purchase price, any restriction or condition, any schedule for lapse
of restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waiver or accelerations thereof,
and




--------------------------------------------------------------------------------




waivers of performance conditions relating to an Award, based in each case on
such considerations as the Granting Authority shall determine), and all other
matters to be determined in connection with an Award;
 
(v) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited,
exchanged, or surrendered;
 
(vi) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Granting Authority, or at
the election of the Eligible Person;
 
(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Eligible Person;
 
(viii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument hereunder;
 
(ix) to accelerate the exercisability or vesting of all or any portion of any
Award or to extend the period during which an Award is exercisable;
 
(x) to determine whether uncertificated Shares may be used in satisfying Awards
and otherwise in connection with the Plan; and
 
(xi) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Granting Authority may deem necessary or advisable
for the administration of the Awards granted by it.
 
Subject to the foregoing authority expressly granted to the Independent Members
with respect to Awards granted by them, the Committee shall have general
authority and responsibility for the administration of the Plan, including the
authority to adopt, amend, suspend, waive, and rescind such rules and
regulations and appoint such agents as the Committee may deem necessary or
advisable to administer the Plan.
 
(b) Manner of Exercise of Authority. Each Granting Authority shall have sole
discretion in exercising its authority under the Plan. Any action of a Granting
Authority with respect to grants made by it shall be final, conclusive, and
binding on all persons, including the Company, Subsidiaries, Affiliates,
Eligible Persons, any person claiming any rights under the Plan from or through
any Eligible Person, and stockholders. The express grant of any specific power
to a Granting Authority, and the taking of any action by the Granting Authority,
shall not be construed as limiting any power or authority of a Granting
Authority. A Granting Authority may delegate to other members of the Board or
officers or managers of the Company or any Subsidiary or Affiliate the
authority, subject to such terms as the Granting Authority shall determine, to
perform administrative functions and, with respect to Awards granted to persons
not subject to Section 16 of the Exchange Act, to perform such other functions
as the Granting Authority may determine, to the extent permitted under Rule
16b-3 (if applicable) and applicable law.
 
(c) Limitation of Liability. Each member of the Granting Authority shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
Subsidiary or Affiliate, the Company’s independent certified public accountants,
or other professional retained by the Company to assist in the administration of
the Plan. No member of the Granting Authority, and no officer or employee of the
Company acting on behalf of the Granting Authority, shall be personally liable
for any action, determination, or interpretation taken or made in good faith
with respect to the Plan, and all members of the Granting Authority and any
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.
 
(d) Limitation on Committee’s Discretion. Anything in this Plan to the contrary
notwithstanding, in the case of any Award which is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) (4)(C) of
the Code, unless otherwise provided in an Award Agreement, there shall not be an
increase in the amount of compensation payable under the Award to the extent
such an increase would cause the Award to lose its qualification as such
performance-based compensation.
 
4. Shares Subject to the Plan.
 
(a) Subject to adjustment as provided in Section 4(d) hereof, the total number
of Shares reserved for issuance in connection with Awards under the Plan shall
be 14,000,000. Each Share subject to an Award (other than an Option or SAR)
shall count as 2.07 Shares for the purposes of the limit set forth in the
preceding sentence. No Award may be granted if the number of Shares to which
such Award relates, when added to the number of Shares previously issued under
the Plan, exceeds the number of Shares reserved under the preceding sentence. If
any Awards are forfeited, canceled, terminated, exchanged or surrendered or such
Award is settled in cash or otherwise terminates without a distribution of
Shares to the Participant, any Shares counted against the number of Shares
reserved and available under the Plan with respect to such




--------------------------------------------------------------------------------




Award shall, to the extent of any such forfeiture, settlement, termination,
cancellation, exchange or surrender, again be available for Awards under the
Plan. Upon the exercise of any Award granted in tandem with any other Awards,
such related Awards shall be canceled to the extent of the number of Shares as
to which the Award is exercised.
 
(b) Notwithstanding anything to the contrary: (i) shares tendered or withheld in
payment of the exercise price of an Option shall not be added to the maximum
share limitations described in Section 4(a) above; (ii) shares tendered or
withheld to satisfy the tax withholding obligation shall not be added to the
maximum share limitations described in Section 4(a) above; (iii) shares
repurchased on the open market with the proceeds of the exercise price of an
Option shall not be added to the maximum share limitations described in
Section 4(a) above; and (iv) all shares covered by a SAR, to the extent that it
is exercised and whether or not the Shares are actually issued to the
Participant upon exercise of the right, shall be considered issued or
transferred pursuant to the Plan.
 
(c) Subject to adjustment as provided in Section 4(d) hereof and notwithstanding
anything to the contrary contained herein, the maximum number of Shares (i) with
respect to which Options or SARs may be granted during a calendar year to any
Eligible Person under this Plan shall be 1,000,000 Shares, and (ii) with respect
to Performance Shares, Performance Units, Restricted Shares or RSUs intended to
qualify as performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code shall be the equivalent of 800,000 Shares
during a calendar year to any Eligible Person under this Plan. Notwithstanding
the foregoing, no more than 7,500 Shares may be subject to awards granted to a
Director in any fiscal year.
 
(d) In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Eligible Persons under the Plan, then the Committee shall make such
equitable changes or adjustments as it deems appropriate and, in such manner as
it may deem equitable, adjust any or all of (i) the number and kind of shares
which may thereafter be issued under the Plan, (ii) the number and kind of
shares, other securities or other consideration issued or issuable in respect of
outstanding Awards, and (iii) the exercise price, grant price, or purchase price
relating to any Award; provided, however, in each case that, with respect to
ISOs, such adjustment shall be made in accordance with Section 424(a) of the
Code, unless the Committee determines otherwise. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
and performance objectives, if any, included in, Awards in recognition of
unusual or non-recurring events (including, without limitation, events described
in the preceding sentence) affecting the Company or any Subsidiary or Affiliate
or the financial statements of the Company or any Subsidiary or Affiliate, or in
response to changes in applicable laws, regulations, or accounting principles;
provided, however, that, unless otherwise provided in an Award Agreement, there
shall be no increase in the amount of compensation payable under the Award to
the extent such an increase would cause the Award to lose its qualification as
performance-based compensation for purposes of Section 162(m)(4)(C) of the Code
and the regulations thereunder.
 
(e) Any Shares distributed pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.
 
5. Specific Terms of Awards.
 
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 5. In addition, the Granting Authority may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 7(d)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Granting Authority shall determine, including terms regarding
forfeiture of Awards or continued exercisability of Awards in the event of
termination of service by the Eligible Person.
 
(b) Options. The Granting Authority is authorized to grant Options, which may be
NQSOs or ISOs, to Eligible Persons on the following terms and conditions:
 
(i) Exercise Price. The exercise price per Share purchasable under an Option
shall not be less than the Fair Market Value of the Shares on the date such
Option is granted.
 
(ii) Option Term. The term of each Option shall be a maximum of seven (7) years
from the date of grant of the Option.
 
(iii) Time and Method of Exercise. The Granting Authority shall determine at the
date of grant or thereafter the time or times at which an Option may be
exercised in whole or in part (including, without limitation, upon achievement
of performance criteria if deemed appropriate by the Granting Authority), the
methods by which such exercise price may be paid or deemed to be paid
(including, without limitation, broker-assisted exercise arrangements), the form
of




--------------------------------------------------------------------------------




such payment (including, without limitation, cash, Shares, or other property),
and the methods by which Shares will be delivered or deemed to be delivered to
Eligible Persons.
 
(iv) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, including but not
limited to the requirement that the ISO shall be granted within ten years from
the earlier of the date of adoption or stockholder approval of the Plan. ISOs
may only be granted to employees of the Company or a Subsidiary.
 
(c) SARs. The Granting Authority is authorized to grant SARs (Share Appreciation
Rights) to Eligible Persons on the following terms and conditions:
 
(i) Right to Payment. A SAR shall confer on the Eligible Person to whom it is
granted a right to receive with respect to each Share subject thereto, upon
exercise thereof, the excess of (1) the Fair Market Value of one Share on the
date of exercise (or, if the Granting Authority shall so determine in the case
of any such right, the Fair Market Value of one Share at any time during a
specified period before or after the date of exercise) over (2) the exercise
price per Share of the SAR on the date of grant of the SAR, which shall not be
less than Fair Market Value (which in the case of a SAR granted in tandem with
an Option, shall be equal to the exercise price of the underlying Option).
 
(ii) SAR Term. The term of each SAR shall be a maximum of seven (7) years from
the date of grant of the SAR.
 
(iii) Other Terms. The Granting Authority shall determine, at the time of grant
or thereafter, the time or times at which a SAR may be exercised in whole or in
part, the method of exercise, method of settlement, form of consideration
payable in settlement, method by which Shares will be delivered or deemed to be
delivered to Eligible Persons, whether or not a SAR shall be in tandem with any
other Award, and any other terms and conditions of any SAR. Unless the Granting
Authority determines otherwise, a SAR (1) granted in tandem with an NQSO may be
granted at the time of grant of the related NQSO or at any time thereafter and
(2) granted in tandem with an ISO may only be granted at the time of grant of
the related ISO.
 
(d) Restricted Shares. The Granting Authority is authorized to grant Restricted
Shares to Eligible Persons on the following terms and conditions:
 
(i) Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Granting
Authority may impose at the date of grant or thereafter, which restrictions may
lapse separately or in combination at such times, under such circumstances
(including, without limitation, upon achievement of performance criteria if
deemed appropriate by the Granting Authority), in such installments, or
otherwise, as the Granting Authority may determine. Except to the extent
restricted under the Award Agreement relating to the Restricted Shares, an
Eligible Person granted Restricted Shares shall have all of the rights of a
stockholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon. If the lapse of restrictions is
conditioned on the achievement of performance criteria, the Granting Authority
shall select the criterion or criteria from the list of criteria set forth in
Section 5(f)(i). The Granting Authority must certify in writing prior to the
lapse of restrictions conditioned on achievement of performance criteria that
such performance criteria were in fact satisfied.
 
(ii) Forfeiture. Except as otherwise determined by the Granting Authority, at
the date of grant or thereafter, upon termination of service during the
applicable restriction period, Restricted Shares and any accrued but unpaid
dividends or Dividend Equivalents that are at that time subject to restrictions
shall be forfeited; provided, however, that the Granting Authority may provide,
by rule or regulation or in any Award Agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Shares will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Granting Authority may in
other cases waive in whole or in part the forfeiture of Restricted Shares.
 
(iii) Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Granting Authority shall determine. If
certificates representing Restricted Shares are registered in the name of the
Eligible Person, such certificates shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Shares,
and the Company shall retain physical possession of the certificate.
 
(iv) Dividends. Dividends paid on Restricted Shares shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Granting Authority, in cash or in unrestricted Shares having a Fair Market Value
equal to the amount of such dividends. Shares distributed in connection with a
Share split or dividend in Shares, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Shares with respect to which such Shares or other property has
been distributed.




--------------------------------------------------------------------------------




 
(e) RSUs. The Granting Authority is authorized to grant RSUs to Eligible
Persons, subject to the following terms and conditions:
 
(i) Award and Restrictions. Delivery of Shares or cash, as the case may be, will
occur upon expiration of the deferral period specified for RSUs by the Granting
Authority (or, if permitted by the Granting Authority, as elected by the
Eligible Person). In addition, RSUs shall be subject to such restrictions as the
Granting Authority may impose, if any (including, without limitation, the
achievement of performance criteria if deemed appropriate by the Granting
Authority), at the date of grant or thereafter, which restrictions may lapse at
the expiration of the deferral period or at earlier or later specified times,
separately or in combination, in installments or otherwise, as the Granting
Authority may determine. If the lapse of restrictions is conditioned on the
achievement of performance criteria, the Granting Authority shall select the
criterion or criteria from the list of criteria set forth in Section 5(f)(i).
The Granting Authority must certify in writing prior to the lapse of
restrictions conditioned on the achievement of performance criteria that such
performance criteria were in fact satisfied.
 
(ii) Forfeiture. Except as otherwise determined by the Granting Authority at
date of grant or thereafter, upon termination of service (as determined under
criteria established by the Granting Authority) during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the RSUs), or upon failure to satisfy any other
conditions precedent to the delivery of Shares or cash to which such RSUs
relate, all RSUs that are at that time subject to deferral or restriction shall
be forfeited; provided, however, that the Granting Authority may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to RSUs will be waived
in whole or in part in the event of termination resulting from specified causes,
and the Granting Authority may in other cases waive in whole or in part the
forfeiture of RSUs.
 
(f) Performance Shares and Performance Units. The Granting Authority is
authorized to grant Performance Shares or Performance Units or both to Eligible
Persons on the following terms and conditions:
 
(i) Performance Period. The Granting Authority shall determine a performance
period (the “Performance Period”) of one or more years and shall determine the
performance objectives for grants of Performance Shares and Performance Units.
Performance objectives may vary from Eligible Person to Eligible Person and
shall be based upon one or more of the following performance criteria as the
Granting Authority may deem appropriate: share price; earnings per share; return
to shareholders (including dividends); return on equity; revenues; sales; sales
by category, brand, territory or geography; unit growth; customer growth
(including new customers and increased sales to existing customers); EBITDA or
EBIT; operating income or operating profit; net income; gross margin; operating
margin; return on capital or return on invested capital; economic value added;
economic profit; cash flows; cash flow from operations; market share; inventory
levels; inventory days outstanding; consumption; size of line in total or by
category or type; consumer and strategic investments; advertising, brand and
product innovation; research and development; costs; managing commodity costs;
capital expenditures; working capital; net fixed assets; accounts receivable;
days sales outstanding; period overhead; expenses; productivity; market
capitalization; customer satisfaction; pro forma net income; return on
designated assets; expenses; free cash flow; cash flow return on investment; net
profit margin; cash conversion cycle; and service levels. The performance
objectives may be determined by reference to the performance of the Company, or
of a Subsidiary or Affiliate, or of a division or unit of any of the foregoing.
Performance Periods may overlap and Eligible Persons may participate
simultaneously with respect to Performance Shares and Performance Units for
which different Performance Periods are prescribed.
 
(ii) Award Value. At the beginning of a Performance Period, the Granting
Authority shall determine for each Eligible Person or group of Eligible Persons
with respect to that Performance Period the range of number of Shares, if any,
in the case of Performance Shares, and the range of dollar values, if any, in
the case of Performance Units, which may be fixed or may vary in accordance with
such performance or other criteria specified by the Granting Authority, which
shall be paid to an Eligible Person as an Award if the relevant measure of
Company performance for the Performance Period is met. The Granting Authority
must certify in writing that the applicable performance criteria were satisfied
prior to payment under any Performance Shares or Performance Units.
 
(iii) Significant Events. If during the course of a Performance Period there
shall occur significant events as determined by the Granting Authority which the
Granting Authority expects to have a substantial effect on a performance
objective during such period, the Granting Authority may revise such objective;
provided, however, unless otherwise provided in an Award Agreement, there shall
not be an increase in the amount of compensation payable under the Award to the
extent such an increase would cause the Award to lose its qualification as
performance-based compensation for purposes of Section 162(m)(4)(C) of the Code
and the regulations thereunder.




--------------------------------------------------------------------------------




 
(iv) Forfeiture. Except as otherwise determined by the Granting Authority, at
the date of grant or thereafter, upon termination of service during the
applicable Performance Period, Performance Shares and Performance Units for
which the Performance Period was prescribed shall be forfeited; provided,
however, that the Granting Authority may provide, by rule or regulation or in
any Award Agreement, or may determine in an individual case, that restrictions
or forfeiture conditions relating to Performance Shares and Performance Units
will be waived in whole or in part in the event of terminations resulting from
specified causes, and the Granting Authority may in other cases waive in whole
or in part the forfeiture of Performance Shares and Performance Units.
 
(v) Payment. Each Performance Share or Performance Unit may be paid in whole
Shares, or cash, or a combination of Shares and cash either as a lump sum
payment or in installments, all as the Granting Authority shall determine, at
the time of grant of the Performance Share or Performance Unit or otherwise,
commencing as soon as practicable after the end of the relevant Performance
Period. The Granting Authority must certify in writing prior to the payment of
any Performance Share or Performance Unit that the performance objectives and
any other material terms were in fact satisfied.
 
(g) Dividend Equivalents. The Granting Authority is authorized to grant Dividend
Equivalents to Eligible Persons, except that no Dividend Equivalent right may be
granted in connection with, or related to, an Option or SAR. The Granting
Authority may provide, at the date of grant or thereafter, that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, or other investment vehicles as the
Granting Authority may specify; provided, however, that Dividend Equivalents
(other than freestanding Dividend Equivalents) shall be subject to all
conditions and restrictions of the underlying Awards to which they relate.
 
(h) Other Share-Based Awards. The Granting Authority is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares, as deemed by the Granting
Authority to be consistent with the purposes of the Plan, including, without
limitation, unrestricted shares awarded purely as a “bonus” and not subject to
any restrictions or conditions, other rights convertible or exchangeable into
Shares, purchase rights for Shares, Awards with value and payment contingent
upon performance of the Company or any other factors designated by the Granting
Authority, and Awards valued by reference to the performance of specified
Subsidiaries or Affiliates. The Granting Authority shall determine the terms and
conditions of such Awards at date of grant or thereafter. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 5(h) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Shares,
notes or other property, as the Granting Authority shall determine. Cash awards,
as an element of or supplement to any other Award under the Plan, shall also be
authorized pursuant to this Section 5(h).
 
6. Certain Provisions Applicable to Awards.
 
(a) Stand-Alone, Additional, and Tandem. Awards granted under the Plan may, in
the discretion of the Granting Authority, be granted to Eligible Persons either
alone or in addition to, in tandem with, any other Award granted under the Plan
or any award granted under any other plan or agreement of the Company, any
Subsidiary or Affiliate.
 
(b) Substitute Awards in Transactions. Nothing contained in the Plan shall be
construed to limit the right of the Granting Authority to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other transaction, of the business or assets of any corporation
or other entity. Without limiting the foregoing, the Granting Authority may
grant Awards under the Plan to an employee or director of another corporation or
other entity who becomes an Eligible Person by reason of any such transaction in
substitution for awards previously granted by such corporation or entity to such
employee or director. The terms and conditions of the substitute Awards may vary
from the terms and conditions that would otherwise be required by the Plan
solely to the extent the Granting Authority deems necessary for such purpose.
 
(c) Term of Awards. The term of each Award granted to an Eligible Person shall
be for such period as may be determined by the Granting Authority; provided,
however, that in no event shall the term of any Option or a SAR exceed a period
of seven years from the date of its grant (or such shorter period as may be
applicable under Section 422 of the Code).
 
(d) Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4(d) hereof, without the prior approval of the Company’s
stockholders, neither the Granting Authority nor the Board shall cause the
amendment of an Option or SAR that would have the effect of reducing the
exercise price of an Option or SAR previously granted under the Plan, the
cancellation or exchange of an Option or SAR for cash, other awards, or an
Option or SAR with an exercise price that is less than the exercise price of the
original Option or SAR or otherwise approve any modification to an Option or SAR
that would be treated as a “repricing” of such Option or SAR under any then
applicable rules, regulations or listing requirements.




--------------------------------------------------------------------------------




 
(e) Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Granting Authority shall determine at the date of grant or
thereafter, including, without limitation, cash, Shares, notes or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The Granting Authority may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments, subject to applicable
law.
 
(f) Nontransferability. Awards shall not be transferable by an Eligible Person
except (i) by will or the laws of descent and distribution (except pursuant to a
Beneficiary designation) or (ii) with respect to NQSOs, by gift to a family
member of the Participant to the extent permitted in the applicable Award
Agreement and shall be exercisable during the lifetime of an Eligible Person
only by such Eligible Person or his guardian or legal representative unless it
has been transferred by gift to a family member of the Participant, in which
case it shall be exercisable only by such transferee. For the purpose of this
provision, a “family member” shall have the meaning set forth in the General
Instructions to Form S-8 Registration Statement under the Securities Act of
1933, as amended. An Eligible Person’s rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
claims of the Eligible Person’s creditors.
 
(g) Repayment. If the Company is required to prepare an accounting restatement
to correct an accounting error included in a report on Form 10-Q or 10-K caused
by the misconduct of a Participant, the Participant shall return to the Company,
or forfeit if not paid, any Award arising out of the misconduct for or during
such restated period.
 
(h) Noncompetition. The Granting Authority may, by way of the Award Agreements
or otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with the
Plan, including, without limitation, the requirement that the Participant not
engage in competition with the Company.
 
7. General Provisions.
 
(a) Compliance with Legal and Trading Requirements. The Plan, the granting and
exercising of Awards thereunder, and the other obligations of the Company under
the Plan and any Award Agreement, shall be subject to all applicable federal,
state and foreign laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Shares under any Award
until completion of such stock exchange or market system listing or registration
or qualification of such Shares or other required action under any state or
federal law, rule or regulation as the Company may consider appropriate, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Shares in compliance with applicable laws, rules and regulations. No
provisions of the Plan shall be interpreted or construed to obligate the Company
to register any Shares under federal, state or foreign law. The Shares issued
under the Plan may be subject to such other restrictions on transfer as
determined by the Committee.
 
(b) No Right to Continued Employment or Service. Neither the Plan nor any action
taken thereunder shall be construed as giving any employee, consultant, or
director the right to be retained in the employ or service of the Company or any
of its Subsidiaries or Affiliates, nor shall it interfere in any way with the
right of the Company or any of its Subsidiaries or Affiliates to terminate any
employee’s, consultant’s or director’s employment or service at any time.
 
(c) Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Shares, or any payroll or other payment to an
Eligible Person, amounts of withholding and other taxes due in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Persons to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Shares shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable Federal, state and
local law.
 
(d) Amendment. The Board may at any time and from time to time and in any
respect, amend or modify the Plan and any Award granted under the Plan. The
Board may seek the approval of any amendment or modification by the Company’s
stockholders to the extent it deems necessary or advisable in its discretion for
purposes of compliance with Section 162(m) or Section 422 of the Code, the
listing requirements of the applicable exchange or securities market or for any
other purpose. Except as may be required to comply with Section 409A of the
Code, no amendment or modification of the Plan or any Award shall adversely
affect any Award theretofore granted without the consent of the Eligible Person
or the permitted transferee of the Award.




--------------------------------------------------------------------------------




 
(e) No Rights to Awards; No Stockholder Rights. No Eligible Person or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons and employees. No
Award shall confer on any Eligible Person any of the rights of a stockholder of
the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.
 
(f) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
shall give any such Participant any rights that are greater than those of a
general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.
 
(g) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.
 
(h) Not Compensation for Benefit Plans. No Award payable under this Plan shall
be deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company for the benefit of its
employees, consultants or directors unless the Company shall determine
otherwise.
 
(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
(j) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of New York without giving effect to
principles of conflict of laws thereof.
 
(k) Effective Date; Plan Termination. The Plan shall become effective as of
November 19, 2013 (the “Effective Date”). Notwithstanding the foregoing, the
adoption of this Plan is expressly conditioned upon the approval of the
stockholders of the Company. The Plan shall terminate as to future awards on the
date which is ten (10) years after the Effective Date.
 
(l) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only. In the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.
 
(m) Section 409A. It is intended that the Plan and Awards issued thereunder will
comply with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Awards are subject thereto, and the Plan and such
Awards shall be interpreted on a basis consistent with such intent. The Plan and
any Award Agreements issued thereunder may be amended in any respect deemed by
the Board or the Committee to be necessary in order to preserve compliance with
Section 409A of the Code.




